UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2012OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-34965 ANCHOR BANCORP (Exact Name of Registrant as Specified in its Charter) Washington 26-3356075 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 601 Woodland Square Loop SE, Lacey, Washington (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (360) 491-2250 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.01 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES NO X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YES NO X Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES NO X As of September 7, 2012, there were issued and outstanding 2,550,000 shares of the registrant’s Common Stock, which are traded on the over-the-counter market through the NASDAQ Global Market under the symbol “ANCB.”The aggregate market value of the voting stock held by non-affiliates of the registrant, computed by reference to the closing price of such stock as of December 31, 2011, was $15.8 million.(The exclusion from such amount of the market value of the shares owned by any person shall not be deemed an admission by the registrant that such person is an affiliate of the registrant.) DOCUMENTS INCORPORATED BY REFERENCE 1. Portions of the Registrant’s Proxy Statement for the 2012 Annual Meeting of Stockholders.(Part III) ANCHOR BANCORP 2-K TABLE OF CONTENTS Page Forward-Looking Statements (iii) Available Information (iv) PART I. Item 1. Business 1 General 1 Corporate Developments 1 Market Area 2 Lending Activities 4 Asset Quality 19 Investment Activities 28 Deposit Activities and Other Sources of Funds 32 Subsidiaries and Other Activities 37 Competition 37 Natural Disasters 37 Employees 37 How We Are Regulated 39 Taxation 50 Item 1A. Risk Factors 51 Item 2. Properties 62 Item 3. Legal Proceedings 63 Item 4.Mine Safety Disclosures 63 PART II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 64 Item 6. Selected Financial Data 65 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 67 Overview 67 Compliance With Regulatory Restrictions 67 Operating Strategy 68 Critical Accounting Policies 70 Comparison of Financial Condition at June 30, 2012 and June 30, 2011 71 Comparison of Operating Results for the Years Ended June 30, 2012 and June 30, 2011 72 Comparison of Operating Results for the Years Ended June 30, 2011 and June 30, 2010 77 Average Balances, Interest and Average Yields/Costs 82 Yields Earned and Rates Paid 84 Rate/Volume Analysis 85 Asset and Liability Management and Market Risk 85 Liquidity 88 Contractual Obligations 89 Commitments and Off-Balance Sheet Arrangements 90 Capital 90 Impact of Inflation 91 Recent Accounting Pronouncements 91 (Table of Contents continued on following page) (i) Item 7A. Quantitative and Qualitative Disclosures About Market Risk 93 Item 8.Financial Statements and Supplementary Data 93 Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III. Item 10.Directors, Executive Officers and Corporate Governance Item 11.Executive Compensation Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13.Certain Relationships and Related Transactions and Director Independence Item 14.Principal Accountant Fees and Services PART IV. Item 15. Exhibits and Financial Statement Schedules Signatures As used in this report, the terms, “we,” “our,” and “us,” and “Company” refer to Anchor Bancorp and its consolidated subsidiaries, unless the context indicates otherwise.When we refer to “Anchor Bank” or the “Bank” in this report, we are referring to Anchor Bank, a wholly owned subsidiary of Anchor Bancorp. (ii) Forward-Looking Statements This Form 10-K, including information included or incorporated by reference, future filings by the Company on Form 10-Q, and Form 8-K, and future oral and written statements by Anchor Bancorp (the “Company”) and its management may contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements often include the words “believes,” “expects,” “anticipates,” “estimates,” “forecasts,” “intends,” “plans,” “targets,” “potentially,” “probably,” “projects,” “outlook” or similar expressions or future or conditional verbs such as “may,” “will,” “should,” “would” and “could.” These forward-looking statements are subject to known and unknown risks, uncertainties and other factors that could cause actual results to differ materially from the results anticipated, including, but not limited to: • the credit risks of lending activities, including changes in the level and trend of loan delinquencies and write offs and changes in our allowance for loan losses and provision for loan losses that may be impacted by deterioration in the housing and commercial real estate markets; • changes in general economic conditions, either nationally or in our market areas; • changes in the levels of general interest rates, and the relative differences between short and long term interest rates, deposit interest rates, our net interest margin and funding sources; • fluctuations in the demand for loans, the number of unsold homes, land and other properties and fluctuations in real estate values in our market area; • secondary market conditions for loans and our ability to sell loans in the secondary market; • results of examinations of us by the Federal Deposit Insurance Corporation (“FDIC”), the Washington State Department of Financial Institution, Division of Banks (“DFI”) or other regulatory authorities, including the possibility that any such regulatory authority may, among other things, require us to increase our reserve for loan losses, write-down assets, change our regulatory capital position or affect our ability to borrow funds or maintain or increase deposits, which could adversely affect our liquidity and earnings; • our compliance with regulatory enforcement actions, including the requirements and restrictions with the Order to Cease and Desist the Bank entered into with the FDIC and the DFI and the possibility that the Bank will be unable to fully comply with this enforcement action which could result in the imposition of additional requirements or restrictions; • our ability to attract and retain deposits; • increases in premiums for deposit insurance; • management’s assumptions in determining the adequacy of the allowance for loan losses; • our ability to control operating costs and expenses; • the use of estimates in determining fair value of certain of our assets, which estimates may prove to be incorrect and result in significant declines in valuation; • difficulties in reducing risks associated with the loans on our balance sheet; • staffing fluctuations in response to product demand or the implementation of corporate strategies that affect our workforce and potential associated charges; • computer systems on which we depend could fail or experience a security breach; • our ability to retain key members of our senior management team; • costs and effects of litigation, including settlements and judgments; • our ability to manage loan delinquency rates; (iii) • increased competitive pressures among financial services companies; • changes in consumer spending, borrowing and savings habits; • legislative or regulatory changes that adversely affect our business including the effect of the Dodd-Frank Wall Street Reform and Consumer Protection Act, changes in regulatory policies and principles, or the interpretation of regulatory capital or other rules, including as a result of Basel III; • changes in regulatory policies and principles, including the interpretation of regulatory capital or other rules; • the availability of resources to address changes in laws, rules, or regulations or to respond to regulatory actions; • our ability to pay dividends on our common stock; • adverse changes in the securities markets; • inability of key third-party providers to perform their obligations to us; • changes in accounting policies and practices, as may be adopted by the financial institution regulatory agencies, or the Financial Accounting Standards Board, including additional guidance and interpretation on existing accounting issues and details of the implementation of new accounting methods; and • other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing, products and services. These developments could have an adverse impact on our financial position and our results of operations. Any forward-looking statements are based upon management’s beliefs and assumptions at the time they are made. We undertake no obligation to publicly update or revise any forward-looking statements included or incorporated by reference in this document or to update the reasons why actual results could differ from those contained in such statements, whether as a result of new information, future events or otherwise. In light of these risks, uncertainties and assumptions, the forward-looking statements discussed in this document might not occur, and you should not put undue reliance on any forward-looking statements. Available Information The Company provides a link on its investor information page at www.anchornetbank.com to the Securities and Exchange Commission’s (“SEC”) website (www.sec.gov) for purposes of providing copies of its annual report to shareholders, annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and press releases.Other than an investor’s own internet access charges, these filings are available free of charge and also can be obtained by calling the SEC at 1-800-SEC-0330.The information contained on the Company’s website is not included as part of, or incorporated by reference into, this Annual Report on Form 10-K. (iv) PART I Item 1.Business General Anchor Bancorp, a Washington corporation, was formed for the purpose of becoming the bank holding company for Anchor Bank in connection with the Bank’s conversion from mutual to stock form, which was completed on January 25, 2011.In connection with the mutual to stock conversion, the Bank changed its name from “Anchor Mutual Savings Bank” to “Anchor Bank.”At June 30, 2012, we had total assets of $470.8 million, total deposits of $345.8 million and total stockholders' equity of $54.0 million.Anchor Bancorp’s business activities generally are limited to passive investment activities and oversight of its investment in Anchor Bank.Accordingly, the information set forth in this report, including consolidated financial statements and related data, relates primarily to Anchor Bank. Anchor Bancorp is a bank holding company and is subject to regulation by the Board of Governors of the Federal Reserve System (“Federal Reserve”).Anchor Bank is examined and regulated by the Washington State Department of Financial Institutions, Division of Banks (“DFI”) and by the Federal Deposit Insurance Corporation (“FDIC”).Anchor Bank is required to have certain reserves set by the Federal Reserve and is a member of the Federal Home Loan Bank of Seattle (“FHLB” or “FHLB of Seattle”), which is one of the 12 regional banks in the Federal Home Loan Bank System (“FHLB System”). Anchor Bank is a community-based savings bank primarily serving Western Washington through our 13 full-service banking offices (including four Wal-Mart store locations) and located within Grays Harbor, Thurston, Lewis, Pierce and Mason counties, Washington. We are in the business of attracting deposits from the public and utilizing those deposits to originate loans.We offer a wide range of loan products to meet the demands of our customers, however, at June 30, 2012, 90.5% of our loans were collateralized by real estate. Historically, lending activities have been primarily directed toward the origination of one- to four-family construction, commercial real estate and consumer loans.Since 1990, we have also offered commercial real estate loans and multi-family loans primarily in Western Washington. In prior years, lending activities had also included the origination of residential construction loans through brokers, in particular within the Portland, Oregon metropolitan area and increased reliance on non-core deposit sources of funds. The executive office of the Company is located at 601 Woodland Square Loop SE, Lacey, Washington 98503, and its telephone number is (360) 491-2250. Corporate Developments Anchor Bank entered into an Order to Cease and Desist (“Order”) with the FDIC and the Washington DFI on August 12, 2009.On September 5, 2012, Anchor Bank’s regulators, the FDIC and the DFI terminated the Order, Anchor Bank became subject to the Order primarily because of its increased level of non-performing assets, reduced capital position and pre-tax operating losses in 2010 and 2009.The Order was a formal corrective action pursuant to which Anchor Bank agreed to take certain measures in the areas of capital, loan loss allowance determination, risk management, liquidity management, Board of Directors oversight and monitoring of compliance, and imposed certain operating restrictions on Anchor Bank, including (i) increasing, in connection with its mutual to stock conversion, and subsequently maintain, Tier 1 capital in an amount equal to or exceeding 10% of Anchor Bank's total assets; (ii) eliminating loans classified as Loss at its regulatory examination, and reducing the loans classified as Substandard and/or Doubtful as a percent of capital; (iii) enhancing its written funds management and liquidity policy and maintaining a liquidity ratio of 15%; and (iv) not increase brokered deposits unless approved by the FDIC. The mutual to stock conversion of Anchor Mutual Savings Bank was primarily undertaken to raise capital to comply with the capital requirements set forth in the Order, strengthen Anchor Bank's capital position and to permit future managed increases in earning assets.At June 30, 2012, our Tier 1 capital was $52.3 million, or $4.5 million in excess of the 10.0% requirement of the Order and $33.2 million in excess of the 4% Tier 1 capital requirement.Since the Order was issued, we have successfully reduced nonaccrual loans to $8.7 million at June 30, 2012, from $42.3 million 1 at June 30, 2009. The Order was terminated as a result of the steps Anchor Bank took in complying with the Order and reducing its level of classified assets, augmenting management and improving the overall condition of the Bank. In place of the Order, Anchor Bank entered into a Supervisory Directive with the DFI. The Supervisory Directive contains provisions concerning (i) the management and directors of Anchor Bank; (ii) restrictions on paying dividends; (iii) reductions of classified assets; (iv) maintainingTier 1 capital in an amount equal to or exceeding 10% of Anchor Bank's total assets; (v) policies concerning the allowance for loan and lease losses ("ALLL"); and (vi) requirements to furnish a revised three-year business plan to improve Anchor Bank's profitability and progress reports to the FDIC and DFI. Management and the Board of Directors have and will be taking action and implementing programs to comply with the requirements of the Supervisory Directive.In particular, the Board of Directors has increased its participation in the affairs of Anchor Bank and assumed full responsibility for the formulation and monitoring of its policies and objectives, including the development and implementation of actions, plans, policies and procedures to improve Anchor Bank's operations and financial condition.In addition, we also have added experienced personnel to the department that monitors our loans to enable us to better identify problem loans in a timely manner and reduce our exposure to further deterioration in asset quality. Anchor Bank believes that it is in compliance with the requirements set forth in the Supervisory Directive. Anchor Bank has also been notified that it must notify the FDIC and DFI in writing at least 30 days prior to certain management changes. These changes include the addition or replacement of a board member, or the employment or change in responsibilities of anyone who is, who will become, or who performs the duties of a senior executive officer. In addition prior to entering into any agreement to pay and prior to making any golden parachute payment or excess nondiscriminatory severance plan payment to any institution-affiliated party, Anchor Bank must file an application to obtain the consent of the FDIC.For additional details, see Item 1A., “Risk Factors – Risks Related to Our Business – We are subject to increased regulatory scrutiny and are subject to certain business limitations.Further, we may be subject to more severe future regulatory enforcement actions if our financial condition or performance weakens further.” Market Area Anchor Bank is a community-based financial institution primarily serving Western Washington including Grays Harbor, Thurston, Lewis, Pierce, and Mason counties.We also conduct lending operations in the Portland, Oregon metropolitan area. However, our lending activities have been materially limited in recent periods.Since the latter half of 2007, depressed economic conditions have prevailed in portions of the United States, including our market area of Western Washington and the Portland, Oregon metropolitan area, which have experienced substantial home price declines, lower levels of existing home sale activity, increased foreclosures and above average unemployment rates.Based on information from the Washington Center for Real Estate Research, for the quarter ended June 30, 2012, the median home price in our five-county market area was $170,120, which was a 26.0% decline compared to the quarter ended September 30, 2007.In addition, existing home sales in our five-county market area for the quarter ended June 30, 2012 was $17.6 million, which reflected a 2.7% increase compared to the quarter ended September 30, 2007.Using data from the FDIC, foreclosures as a percentage of all mortgage loans in the State of Washington increased from approximately 0.32% as of September 2007 to approximately 0.41% for June 2012.According to the Department of Labor, the average unemployment rate in the counties in our market area averaged 11.2% during June 2012 compared to 11.3% during June 2011, which reflected an increase from an average of 5.1% during September 2007.These unemployment rates are higher than the national unemployment rates of 8.9%, 9.2% and 4.5%, as of June 2012, June 2011 and September 2007, respectively.A continuation of the overall economic weakness in the counties in our market area could negatively impact our lending opportunities and profitability. Grays Harbor County has a population of 72,000 and a median household income of $43,095 according to the latest information available from the U.S. Census Bureau. The economic base in Grays Harbor has been historically dependent on the timber and fishing industries.Other industries that support the economic base are tourism, manufacturing, agriculture, shipping, transportation and technology.The 2012 estimated median family income as 2 provided by data from the FDIC was $38,463.Based on information from the Washington Center for Real Estate Research, for the quarter ended June 30, 2012,the median home price in Grays Harbor County was $115,600 compared to $121,500 for the quarter ended March 31, 2011, which reflected a decline of 35.8% from the median home price of $180,000 for the quarter ended September 30, 2007.In addition, existing home sales in Grays Harbor County for the quarter ended June 30, 2012 declined by 26.1% from the total for the quarter ended September 30, 2007.According to the U.S. Department of Labor, the unemployment rate in Grays Harbor County decreased to 13.2% at June 30, 2012 from 13.8% at June 30, 2011.We have six branches (including our home office) located throughout this county. Thurston County has a population of 256,000 and a median household income of $60,237 according to the latest information available from the U.S. Census Bureau.Thurston County is home of Washington State’s capital (Olympia) and its economic base is largely driven by state government related employment.The 2011 estimated median family income for Thurston County as provided by data from the FDIC was $56,845. Based on information from the Washington Center for Real Estate Research, for the quarter ended June 30, 2012, the median home price in Thurston County was $225,600, which reflects a 16.4% decline from the median home price of $270,000 for the quarter ended September 30, 2007.In addition, existing home sales in Thurston County for the quarter ended June 30, 2012 declined by 26.4% from the quarter ended September 30, 2007. According to the U.S. Department of Labor, the unemployment rate for the Thurston County area had decreased to 8.3% at June 30, 2012 from 8.5% at June 30, 2011.We currently have four branches in Thurston County.Thurston County has a stable economic base primarily attributable to the state government presence. Lewis County has a population of 75,000 and a median household income of $44,581 according to the latest information available from the U.S. Census Bureau. The economic base in Lewis County is supported by manufacturing, retail trade, local government and industrial services.The 2012 estimated median family income for Lewis County as provided by data from the FDIC was $41,358. Based on information from the Washington Center for Real Estate Research, for the quarter ended June 30, 2012, the median home price in Lewis County was $158,000, which is a 26.2% decline from the median home price of $214,100 for the quarter ended September 30, 2007.In addition, existing home sales in Lewis County for the quarter ended June 30, 2012 or by 33.6% from the quarter ended September 30, 2007.According to the U.S. Department of Labor, the unemployment rate in Lewis County increased to 13.4% at June 30, 2012 from 13.0% at June 30, 2011.We have two branches located in Lewis County. Pierce County is the second most populous county in the state and has a population of 813,000 and a median household income of $57,879 according to the latest information available from the U.S. Census Bureau. The economy in Pierce County is diversified with the presence of military related government employment (Lewis/McChord JBLM Base), transportation and shipping employment (Port of Tacoma), and aerospace related employment (Boeing).The 2012 estimated median family income for Pierce County as provided by data from the FDIC was $54,956. Based on information from the Washington Center for Real Estate Research, for the quarter ended June 30, 2012, the median home price in Pierce County was $195,200, which is a 32.4% decline from the median home price of $288,700 for the quarter ended September 30, 2007.In addition, existing home sales in Pierce County for the quarter ended June 30, 2012 declined by 12.9% from the quarter ended September 30, 2007. According to the U.S. Department of Labor, the unemployment rate for the Pierce County area decreased to 9.8% at June 30, 2012 from 10.0% at June 30, 2011. Mason County has a population of 59,000 and a median household income of $48,522 according to the latest information available from the U.S. Department of Labor.The economic base in Mason County is supported by wood products.The 2012 estimated median family income for Mason County as provided by data from the FDIC was $45,120. Based on information from the Washington Center for Real Estate Research, for the quarter ended June 30, 2012, the median home price in Mason County was $156,200, which is a 30.5% decline from the median home price of $224,700 for the quarter ended September 30, 2007.In addition, existing home sales in Mason County for the quarter ended June 30, 2012 declined by 23.3% from the quarter ended September 30, 2007. According to the U.S. Department of Labor, the unemployment rate in Mason County increased to 11.2% at June 30, 2012 from 11.0% at June 30, 2011.We haveone branch located in Mason County. For a discussion regarding the competition in our primary market area, see “– Competition.” 3 Lending Activities General. Historically, our principal lending activity has consisted of the origination of loans secured by first mortgages on owner-occupied, one- to four-family residences and loans for the construction of one- to four-family residences. We also originate consumer loans, with an emphasis on home equity loans and lines of credit. Since 1990, we have been aggressively offering commercial real estate loans and multi-family loans primarily in Western Washington.A substantial portion of our loan portfolio is secured by real estate, either as primary or secondary collateral, located in our primary market area. As of June 30, 2012, the net loan portfolio totaled $287.8 million and represented 61.1% of our total assets. As of June 30, 2012, 28.0% of our total loan portfolio was comprised of one- to four-family loans, 10.7% of home equity loans and lines of credit, 32.9% of commercial real estate loans, 14.2% of multi-family real estate loans, 5.6% of commercial business loans, 4.7% of construction and land loans, 2.8% of unsecured consumer loans and 1.1% of secured consumer loans. As a state chartered savings bank chartered under Washington law, we are not subject to any statutory lending limits.At June 30, 2012, however, our internal policy limits loans to one borrower and the borrower’s related entities to the lesser of 15% of our total capital or $8.0 million, without the express prior consent of the Board of Directors.AtJune 30, 2012, there were no borrowing relationships that were over the legal amount and no relationships that were over our internal limit.Our ten largest credit relationships at June 30, 2012 were as follows: • Our largest single borrower relationship at June 30, 2012, totaled $6.1 million consisting of 15 loans which range in size from $1.6 million to a line of credit of $500,000 that had a zero balance at that date.Collateral consists primarily of owner- and non-owner-occupied light industrial commercial real estate; • The second largest borrower relationship totaled $5.5 million, secured by a minority interest in a national shared credit which in turn is secured by an entertainment, hospitality and dining complex; • The third largest borrower relationship totaled $5.5 million and consists of 37 loans, each of which was secured by a single family rental house, with an average balance of $147,000; • The fourth largest borrower relationship consisted of two commercial real estate loans totaling $5.4 million secured by light industrial buildings; • The fifth largest borrower relationship consisted of three loans totaling $5.1 million secured by office and light industrial buildings; • The sixth largest borrower relationship is one loan for $4.9 million, secured by a church complex; • The seventh largest borrower relationship consisted of four loans totaling $4.9 million secured by commercial income-producing properties; • Our eighth largest borrower relationship is one loan for $4.6 million, secured by a commercial retail building; • The ninth largest borrower relationship consisted of two loans secured by intermediate care facilities; and • The tenth largest borrower relationship totaled $4.2 million, consisted of one $3.9 million loan and one $339,000 loan, and is secured by a limited service hotel managed by a national chain. All of these relationships include personal guarantees except for the second largest (minority interest in the shared national credit), and all of the properties securing these loans are in our primary market area.These loans were all performing according to their repayment terms as of June 30, 2012, except for the following: 4 • The second largest relationship of had a balloon maturity date of August 1, 2012 and as a result the entire loan is now past due.The interest on this loan, however, remains current.Prior to the loan’smaturity date, its renewal was successfully negotiated with the borrower by the loan participant’s credit committee.The closing has been delayed as a result of the filing of a restraining order by three of the loanparticipants. A court hearing on this is scheduled for October 2012. • The fourth largest borrower relationship, which consists of two commercial real estate loans, is in default, and the subject of voluntary bankruptcy filings under Chapter 11.One loan of $3.4 million is a construction loan for the development of an industrial park, and is delinquent, past its maturity date, and construction has been halted.The second loan of $2.0 million is secured by a first lien deed of trust and assignment of rents on other industrial park property.This loan is currently performing in accordance with its repayment terms.These two loans are cross collateralized, have cross default provisions, and include personal guarantees.Recent appraisals have indicated that no valuation allowance is required.Dismissal of the entire bankruptcy was ordered on August 29, 2012.We currently intend to pursue the appointment of a receiver tooversee the management of both properties, while we initiate foreclosure proceedings on these properties. 5 Loan Portfolio Analysis. The following table sets forth the composition of Anchor Bank’s loan portfolio by type of loan at the dates indicated. At June 30, Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars in Thousands) Real Estate: One-to-four family $ % $ % $ % $ % $ % Multi-family Commercial Construction. Land loans 7,062 2.4 6,723 2.0 7,843 1.9 9,211 1.8 6,957 1.4 Total real estate 235,805 79.8 264,111 79.2 321,965 79.1 406,760 81.2 402,129 80.5 Consumer: Home equity Credit cards Automobile Other 2,968 1.0 3,595 1.1 4,160 1.0 5,142 1.0 5,757 1.2 Total consumer Commercial business 16,618 5.6 17,268 5.2 21,718 5.3 17,172 3.4 18,507 3.7 Total loans % Less: Deferred loan fees Allowance for loan losses 7,057 7,239 16,788 24,463 7,485 Loans receivable, net $
